Citation Nr: 0006811	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-49 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include manifestations of an undiagnosed 
illness resulting from service in the Persian Gulf.  

2.  Entitlement to service connection for a right hip 
disability, to include manifestations of an undiagnosed 
illness resulting from service in the Persian Gulf.  

3.  Entitlement to service connection for a right shoulder 
disability, to include manifestations of an undiagnosed 
illness resulting from service in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for disabilities of the right and left 
hips, and the right shoulder.  The veteran filed a September 
1996 notice of disagreement, initiating this appeal.  His 
appeal was perfected by a November 1996 VA Form 9 substantive 
appeal.  A personal hearing at the RO was afforded the 
veteran in August 1997.  He originally requested a hearing 
before a member of the Board, but withdrew this request, in 
writing, prior to any Board hearing being held.  

The veteran had also perfected an appeal of the RO's October 
1995 denial of service connection for a skin disability; 
however, service connection for a skin disability was awarded 
in an August 1997 rating action.  As this constitutes a grant 
of benefits fully favorable to the veteran, this appeal is 
resolved and will not be considered by the Board.  Henderson 
v. West, 11 Vet. App. 245, 246-47 (1998); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The veteran has submitted plausible claims for service 
connection for disabilities of the bilateral hips, and right 
shoulder.  


CONCLUSION OF LAW

The veteran has submitted evidence of well grounded claims 
for service connection for joint pain of the bilateral hips 
and right shoulder, as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A service entrance medical examination was afforded the 
veteran in October 1986.  At that time, no current or prior 
disabilities of the bilateral hips or right shoulder were 
noted.  He was approved for induction into the service.  

The veteran sought treatment in February 1993 for a left hip 
injury following a parachute jump.  X-rays of the left hip 
were negative for fracture, dislocation, or soft tissue 
abnormality.  Also, no evidence of a bony abnormality was 
seen.  In November 1994, he sought treatment for right 
shoulder pain, aggravated by activity.  No visible signs of 
abnormality were noted, and degenerative joint disease was 
suspected, but there is no evidence this was confirmed with 
X-rays.  The veteran again sought treatment for a right 
shoulder disability in December 1994, reporting recurrent 
subluxation of the joint.  He denied any dislocation of the 
joint, and his range of motion was intact, without grinding 
or clicking.  No neurovascular abnormalities were seen, and 
he was referred to the physical therapy clinic for 
instruction in home strengthening exercises.  

A service separation examination was afforded the veteran in 
April 1995.  He reported chronic pain of the bilateral hips 
and the right shoulder, among other joints.  No disabilities 
of either hip or the right shoulder were observed upon 
objective evaluation, however.  His military records confirm 
the veteran's participation in airborne training.  He also 
served in the Persian Gulf theater of operations in the early 
1990's, and was awarded the Combat Infantryman's Badge.  

Following his separation from service, the veteran filed a 
July 1995 claim for service connection for several 
disabilities, including those of the bilateral hips and the 
right shoulder.  

A VA general medical examination was afforded the veteran in 
August 1995.  He reported a history of recurrent bilateral 
hip pain, which he attributed to his duties as a paratrooper 
in the service.  Recurrent right shoulder pain was also 
reported, without a precipitating event being noted.  Upon 
objective examination, he had full range of motion of the 
right hip, without significant pain.  Range of motion of the 
right shoulder was also full, without swelling, redness, or 
increased warmth of the joint.  X-ray evaluations of the 
right hip and right shoulder were both characterized as 
normal.  He was diagnosed with painful hips and a painful 
right shoulder.  

The RO reviewed the evidence of record and issued an October 
1995 rating decision.  Among the issues decided, the veteran 
was denied service connection for disabilities of the right 
shoulder and the bilateral hips.  He responded with a 
September 1996 notice of disagreement.  He was sent an 
October 1996 statement of the case, and he then filed a 
November 1996 substantive appeal.  He also requested a 
personal hearing at the RO.  

A personal RO hearing was afforded the veteran in August 
1997.  He testified on his own behalf, accompanied by his 
wife.  He reported serving in the airborne infantry, which 
involved taking part in approximately 60 parachute jumps.  On 
one such occasion, he landed among some trees, and injured 
both hips.  He was told both hips had been "jammed."  Since 
that time, he has experienced a recurrent aching in the 
bilateral hip joints.  Regarding his right shoulder, he 
stated that it became dislocated while lifting an object 
during service.  Since that time, he has experienced 
recurrent pain, dislocation, and numbness in the joint.  
Finally, the veteran's representative noted that the veteran 
had served in the Persian Gulf during the early 1990's, and 
suggested he may have an undiagnosed illness resulting from 
his presence in that region.  

The RO considered this testimony and continued the prior 
denials of the veteran's claims for service connection for 
disabilities of the bilateral hips and right shoulder.  The 
veteran was provided with a supplemental statement of the 
case, and the appeal was forwarded to the Board.  

Analysis

The veteran seeks service connection for disabilities of the 
bilateral hips and right shoulder.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
13 Vet. App. 205 (1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that his claims are well grounded; that is, that the claims 
are plausible.  

In that regard, the veteran has reported joint pain of the 
hips and right shoulder in service, and the service medical 
records do confirm treatment being afforded the veteran for 
these complaints.  His service personnel records also confirm 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Next, the veteran has submitted the 
aforementioned August 1995 VA examination report which 
indicates a diagnosis of joint pain of the bilateral hips and 
right shoulder which the examiner was unable to attribute to 
a known clinical diagnosis.  Finally, the veteran has 
testified regarding a continuity of joint pain symptomatology 
since his separation from service.  38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 489 (1997).  Thus, the 
veteran has submitted sufficient evidence of well grounded 
claims for service connection for disabilities of the 
bilateral hips and right shoulder, and additional 
adjudication may be afforded him.  Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  


ORDER

The veteran's claims for service connection for joint pain of 
the bilateral hips and right shoulder, as a chronic 
disability resulting from an undiagnosed illness, are well 
grounded.  The appeal is granted to this extent subject to 
the following remand directions of the Board. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran seeks service connection for disabilities of the 
bilateral hips and right shoulder.  He has alleged that these 
disabilities are potential manifestations of an undiagnosed 
illness resulting from his active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Once a claim is found to be well grounded, the VA has a 
statutory duty to assist the claimant in developing the facts 
pertinent to his/her claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The record indicates that the veteran has consistently 
reported joint pain of the bilateral hips and right shoulder, 
and has been diagnosed as having painful hips and shoulders, 
with no underlying pathology cited.  It must be determined 
whether or not the veteran has objective evidence of pain of 
these joints, and if so, whether it is at least as likely as 
not that these symptoms are the result of a known clinical 
diagnosis.  A new orthopedic examination for VA purposes (as 
detailed below) is necessary to properly adjudicate the 
veteran's claim and fulfill the mandatory guidelines of M21-
1, Part III, Change 74 (April 30, 1999).  

Also, review of the October 1996 statement of the case and 
October 1999 supplemental statement of the case demonstrates 
that the veteran has not been provided with the applicable 
laws and regulations regarding undiagnosed illness claims 
from Persian Gulf War veterans.  38 U.S.C.A. § 1118 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).  The law 
requires the veteran be afforded a statement of the case 
containing a summary, with citations, of the applicable laws 
and regulations governing the veteran's claim(s).  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.29, 
19.31 (1999).  As the veteran has not been provided with this 
information, as required by law, adjudication of his appeal 
at this time is potentially prejudicial to him and cannot be 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, a remand is required for proper procedural 
development in this appeal.  

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit any post-service 
medical and nonmedical indications of 
manifestations of joint pain of the hips 
and right shoulder that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.  

4.  Following completion of the above 
development, the veteran should be 
afforded a VA medical examination with 
regard to his claims concerning joint 
pain of the bilateral hips and right 
shoulder as chronic disabilities 
resulting from an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  

(a)  The examiner should note and 
detail the veteran's reported 
symptoms relating to his hips and 
right shoulder.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms.  
  
(c)  If there are objective 
indications that the veteran is 
suffering symptoms of joint pain of 
the hips and right shoulder, the 
examiner should note whether it is 
at least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a clinically 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Persian Gulf War, or that 
the undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from service 
during the Gulf War and the onset of 
his current complaints, or that the 
illness was the result of the 
veteran's abuse of alcohol or drugs.  

(d)  All opinions expressed should 
be supported by reference to 
pertinent medical evidence

5.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the October 1999 
supplemental statement of the case, as 
well as all pertinent laws and 
regulations regarding undiagnosed 
illnesses in Persian Gulf War veterans.  
The veteran and his representative should 
then be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this remand is to ensure due 
process and obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

